— Order modified so as to reserve in the bank a fund sufficient to pay the judgments of Salie Frankel and Yette Thalheimer, to wit, $2,069.91, and interest thereon, from December 2, 1885, and $5,449.07 and interest thereon, from November 13, 1885, until the appeals in those cases now pending in the Court or Apueals, from the orders vacating attachments, are finally disposed of That the order, as so modified, be affirmed, unless the defendant, Jacob Thalheimer. shall within twenty days, give an undertaking, con forming to the provisions of section 1327 of the Code, except that it may be .conditioned to rthe balance of the judgment recovered Susselia Hays, after applying the money applicable thereto, heretofore paid into court and now on deposit in the Monroe County Savings Bank, in case the appeal is affirmed or dismissed, and if the sureties are excepted to. they shall justify in accordance with section 1335 of the Code.